Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“First
Amendment”) dated as of September 18, 2006 is made by and among TRIUMPH GROUP,
INC., a Delaware corporation, (the “Borrower”) and PNC BANK, NATIONAL
ASSOCIATION, a national banking association as Administrative Agent for the
Banks under the Amended and Restated Credit Agreement referred to herein
(hereinafter referred to in such capacity as the “Administrative Agent”), BANK
OF AMERICA, N.A., in its capacity as syndication agent for the Banks under such
agreement (hereinafter referred to in such capacity as the “Syndication Agent”),
CITIZENS BANK OF PENNSYLVANIA, in its capacity as documentation agent for the
Banks under such agreement (herein referred to in such capacity as the
“Documentation Agent”) and each of MANUFACTURERS AND TRADERS TRUST COMPANY and
NATIONAL CITY BANK OF PENNSYLVANIA, each in its capacity as Managing Agent for
the Banks under such agreement (hereinafter referred to in such capacity as the
“Managing Agent”) and PNC BANK, NATIONAL ASSOCIATION;  BANK OF AMERICA, N.A.;
CITIZENS BANK OF PENNSYLVANIA; MANUFACTURERS AND TRADERS TRUST COMPANY; NATIONAL
CITY BANK;  JP MORGAN CHASE BANK, N.A., SOVEREIGN BANK, BRANCH BANKING AND TRUST
COMPANY, DEUTSCHE BANK TRUST COMPANY AMERICAS; LASALLE BANK NATIONAL ASSOCIATION
as the Banks; and PNC CAPITAL MARKETS, LLC as Lead Arranger.

Reference is made to the Amended and Restated Credit Agreement dated as of July
27, 2005 by and among the Borrower, the Banks, the Administrative Agent, the
Syndication Agent, the Documentation Agent and the Managing Agents, (the “Credit
Agreement”).  (Capitalized terms used herein not otherwise defined shall have
the meanings provided for in the Credit Agreement.)

The Borrower, the Banks and the Agents have agreed that the Credit Agreement be
amended as provided herein, effective as of the date hereof.

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


1.             AMENDMENTS TO CREDIT AGREEMENT.


(A)           DEFINITIONS (SECTION 1.1).

(I)            EXISTING DEFINITIONS.

The following defined terms contained in Section 1.1 of the Credit Agreement are
hereby amended and restated to read as set forth below:

Consolidated Total Indebtedness shall mean as of any date of determination the
aggregate of all Indebtedness of the Borrower and its Subsidiaries as of such
date determined and consolidated in accordance with GAAP; provided however, that
Indebtedness under the Senior Notes shall be excluded from such calculation from
the First


--------------------------------------------------------------------------------




Amendment Effective Date to the earlier of the date upon which such Indebtedness
under the Senior Notes is repaid in full and the date which is forty-five (45)
days after the First Amendment Effective Date (it being the intention of the
Borrower to repay the Senior Notes within forty-five (45) days after the First
Amendment Effective Date).  Consolidated Total Indebtedness shall be measured at
the end of each fiscal quarter.

(II)           NEW DEFINITIONS.

The following new defined terms are hereby added to Section 1.1 of the Credit
Agreement to read as set forth below:

Convertible Debt Documents shall mean the Indenture and the Convertible Notes,
in each case as amended, supplemented or modified from time to time.

Convertible Notes shall mean the $175,000,000 ($202,000,000 if the initial
purchasers exercise their option to purchase additional Convertible Notes in
full) Senior Subordinated Notes due 2026 of the Borrower.

First Amendment Effective Date shall mean the date upon which all of the
conditions precedent to the First Amendment shall have been met.

Indenture shall mean the indenture pursuant to which the Convertible Notes are
issued.”


(B)           SENIOR DEBT STATUS (SECTION 5.1.23).

Section 5.1.23 (Senior Debt Status) of the Credit Agreement is hereby amended
and restated to read as follows:

“5.1.23    Senior Debt Status.

The Obligations of the Borrower under this Agreement, the Notes, and each of the
other Loan Documents to which it is a party do rank and will rank at least pari
passu in priority of payment with (a) prior to the occurrence of a Security
Event or following the termination of a Security Event, all of its other
unsecured senior Indebtedness (including, without limitation, Indebtedness under
the Senior Notes, as in effect from time to time), and (b) at any time after a
Security Event has occurred and has not been terminated, all of its other
secured senior Indebtedness (including, without limitation, Indebtedness under
the Senior Notes, as in effect from time to time), except in each case
Indebtedness of the Borrower to the extent secured by Permitted Liens.  The
obligations of the Borrower under the Indenture and the Convertible Notes are
and shall remain at all times subordinated in right of payment and security to
the right of payment and security of the Obligations hereunder and under the
other Loan Documents.  The obligations of each Guarantor under the Guaranty and
Suretyship Agreement at all times shall rank pari passu with (a) prior to the
occurrence of a Security Event or following the termination of a Security Event,
all of its other unsecured senior Indebtedness (including, without limitation,
Indebtedness under the Senior Notes,

2


--------------------------------------------------------------------------------




as in effect from time to time), and (b) at any time after a Security Event has
occurred and has not been terminated, all of its other secured senior
Indebtedness (including, without limitation, Indebtedness under the Senior
Notes, as in effect from time to time), except in each case Indebtedness of each
Guarantor to the extent secured by Permitted Liens.  Without limiting the
foregoing, the Borrower shall take all steps necessary to provide that (i) its
Obligations under this Agreement, the Notes and the other Loan Documents shall
be senior to any outstanding Indebtedness and (ii) any Indebtedness of any
Subsidiary that is in any manner subordinated in right of payment or security to
any other Indebtedness is subordinated to the Obligations on the same terms and
conditions as such Subsidiary Indebtedness, and (b) if the Borrower or any
Subsidiary incurs any additional Indebtedness (any such Indebtedness must be
permitted under Section 7.2.1 hereof) after the Closing Date that is in any
manner subordinated in right of payment or security to any other Indebtedness
(“New Subordinated Indebtedness”), the New Subordinated Indebtedness shall be
subordinated in right of payment and security to the Obligations on the same
terms and conditions as such other Indebtedness.”


(C)           REPAYMENT OF SENIOR NOTES (NEW SECTION 7.1.15).

A new Section 7.1.15 is hereby inserted into the Credit Agreement immediately
after Section 7.1.14 to read as follows:

“7.1.15    Repayment of Senior Notes.

The Borrower shall indefeasibly pay in full all Indebtedness under the Senior
Notes within forty-five (45) days after the First Amendment Effective Date;
provided that there is no Event of Default or Potential Default hereunder
immediately prior to or after giving effect to such payment.”


(D)           INDEBTEDNESS (SECTION 7.2.1.1).

Section 7.2.1.1 is hereby amended by deleting the period immediately following
subsection (x) of Section 7.2.1.1 and replacing such period with a semicolon and
inserting the following new subsection (xi) to Section 7.2.1.1 immediately after
subsection (x) of thereof:

“(xi)         Indebtedness under the Convertible Notes.”


(E)           LIMITATION ON AGGREGATE AMOUNT (SECTION 7.2.1.2).

Section 7.2.1.2 of the Credit Agreement is hereby amended and restated to read
as follows:

“7.2.1.1  Limitation on Aggregate Amount.

The sum of the outstanding principal amount of (A) all Indebtedness of
Subsidiaries, including Guaranties (other than the Guaranty and Suretyship
Agreement executed in connection herewith), plus (B) secured and unsecured
Indebtedness of the Borrower (not including Indebtedness described in
subsections (v), (viii) and (xi) of this Section 7.2.1, or the Obligations
hereunder) shall not at any time exceed 20% of Consolidated Net Worth as of each
quarter end, and with respect to any determinations of this covenant within as
fiscal quarter as of the end of the immediately preceding fiscal quarter.”

3


--------------------------------------------------------------------------------





(F)            DIVIDENDS AND RELATED DISTRIBUTIONS (SECTION 7.2.5).

Section 7.2.5 of the Credit Agreement is hereby amended and restated to read as
follows:

“7.2.5      Dividends and Related Distributions.

The Borrower shall not, and shall not permit any of its Subsidiaries to, make or
pay, or agree to become or remain liable to make or pay, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of its shares of capital stock or partnership
interest on account of the purchase, redemption, retirement or acquisition of
its shares of capital stock (or warrants, options or rights therefor) or
partnership interests, except

(i)            dividends or other distributions payable to the Borrower or any
other Loan Party by its Subsidiaries;

(ii)           repurchases by Borrower of its common stock and dividends payable
by the Borrower to the holders of its common stock, provided that the aggregate
amount of the repurchases made and dividends paid on or after the Closing Date,
does not exceed (a) the sum of $50,000,000 plus 25% of the cumulative
Consolidated Net Income between April 1, 2005 through the date of determination,
and provided further (x) that no Event of Default or Potential Default exists at
the time of any such payment or will result from such payment;

(iii)          redemptions of any employee’s Capital Stock in the Borrower upon
termination of employment provided that no Event of Default then exists or will
result from such redemption;

(iv)          dividends or other distributions payable in stock, including stock
splits.”


(G)           ISSUANCE OF STOCK (SECTION 7.2.13).

Section 7.2.13 of the Credit Agreement is hereby amended by deleting the period
immediately after subsection (iv) thereto and replacing it with a semicolon and
inserting the following new subsection (v) thereto to read as follows:

“(v)         to the holders of the Convertible Notes in connection with a
conversion of the Convertible Notes into shares of the Borrower’s Capital Stock
under the terms of and pursuant to the Indenture.”


(H)           REPAYMENT OR MODIFICATION OF CONVERTIBLE DEBT DOCUMENTS (NEW
SECTION 7.2.21).

A new Section 7.2.21 is hereby inserted into the Credit Agreement immediately
after Section 7.2.20.5 to read as follows:

4


--------------------------------------------------------------------------------




“7.2.21    Repayment of Convertible Notes.

Notwithstanding anything to the contrary in the Convertible Debt Documents, but
subject to the subordination provisions contained in the Indenture, the Borrower
shall not make any principal payment of the Convertible Notes prior to October
1, 2011or, as permitted in the Indenture based on a “fundamental change” of the
Borrower (as such term is defined in the Indenture), without the prior written
consent of the Required Banks; provided however, the Borrower may, so long as no
Event of Default or Potential Default exists immediately prior to or would exist
after giving effect to such payment (a) pay the settlement amount with respect
to each $1,000 aggregate principal amount of Convertible Notes converted into
shares of the Borrower’s common stock (i) in cash, which shall not exceed the
lesser of (x) $1,000 and (y) the conversion value of such Convertible Notes
pursuant to the terms and conditions of the Indenture and (ii) if the conversion
value of such Convertible Notes exceeds $1,000, in the number of shares of the
Company’s common stock as calculated pursuant to the terms and conditions of the
Indenture, and (b) with respect to the conversion of the Convertible Notes into
shares of the Borrower’s common stock, the Borrower may pay the cash value of
fractional shares of the Borrower’s common stock pursuant to the terms and
conditions of the Indenture and additional amounts to the extent the Borrower is
required to pay such amounts under the Indenture.”


(I)            MODIFICATION OF CONVERTIBLE DEBT DOCUMENTS (NEW SECTION 7.2.22).

A new Section 7.2.22 is hereby inserted into the Credit Agreement immediately
after Section 7.2.21 to read as follows:

“7.2.22    Modification of Convertible Debt Documents.

Notwithstanding anything to the contrary in the Indenture or the other
Convertible Debt Documents, the Borrower shall not agree to or make or permit to
be made any amendment, modification, or supplement to the Indenture or the other
Convertible Debt Documents as in effect on the First Amendment Effective Date,
the effect of which is to (i) increase the rate of interest or fees payable in
respect of the Convertible Notes, (ii) require any principal payments of the
Convertible Notes prior to the dates of required principal payments under the
Indenture or change the definition of “fundamental change” under the Indenture,
(iii) shorten the final maturity date of the Convertible Notes or permit the
holders of the Convertible Notes to put such Convertible Notes to the Borrower
prior to the times provided therefore under the Indenture, (iv) secure or obtain
any agreement to secure the Convertible Notes with the grant of any security
interests, mortgage liens or other collateral assignments on the property of any
of the Loan Parties,  (v) modify the subordination provisions contained in the
Indenture, (vi) make the covenants and events of default contained in the
Indenture more restrictive, (vii) modify or amend the terms under which the
Convertible Notes are convertible into shares of the Borrower’s common stock or
cash if the effect of such amendment or modification is to make the terms of
such conversion less favorable either to the Borrower or to the Banks than the
terms of such conversion as in effect as of the First Amendment Effective Date
or (viii) or could reasonably be expected to materially affect the Borrower’s or
the Banks’ rights and interests, all without the prior written consent of the
Required Banks.

5


--------------------------------------------------------------------------------





(J)            CERTAIN EVENTS; EVENTS UNDER THE SENIOR NOTES, EVENTS UNDER THE
CONVERTIBLE NOTES (SECTION 7.3.6).

Subsections (iv) and (v) of Section 7.3.6 of the Credit Agreement are
respectively hereby amended and restated to read as follows:

“(iv)        Event of Default or Security Event.  And to each of the Banks
promptly after any officer of the Borrower has learned of the occurrence of an
Event of Default or Security Event under the Senior Notes or a default or an
event of default under the Convertible Debt Documents; and”

“(v)         Waivers or Amendments.  And to the Administrative Agent (a) copies
of any Senior Note Purchase Agreement Waiver as provided in Section 7.2.20.2 and
(b) notice, at least ten (10) Business Days prior to the proposed effective date
thereof, of any waiver of, amendment, modification or other change to, the
Indenture or the Convertible Notes after the date of this Agreement
(collectively a “Convertible Note Indenture Waiver or Amendment”) together with
a copy of such Convertible Note Indenture Waiver or Amendment.”


(K)           DEFAULTS IN OTHER AGREEMENTS OR INDEBTEDNESS (SECTION 8.1.5).

Section 8.1.5 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:

“8.1.5      Defaults in Other Agreement or Indebtedness.

(a) A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which the Borrower or Subsidiary of the Borrower may be
obligated as a borrower or guarantor in excess of $2,500,000 in the aggregate,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any indebtedness (and such right shall not have been waived) or the termination
of any commitment to lend or, (b) without limiting the foregoing, there occurs
any “Event of Default” under the Senior Note Purchase Agreements or (c) without
limiting the foregoing, there occurs any default or event of default under the
Convertible Debt Documents;”


2.     EFFECTIVENESS OF FIRST AMENDMENT.  THIS FIRST AMENDMENT SHALL BE
EFFECTIVE ON THE DATE UPON WHICH EACH OF THE FOLLOWING CONDITIONS PRECEDENT HAS
BEEN SATISFIED.


(A)           EXECUTION OF THIS FIRST AMENDMENT.

This First Amendment shall have been executed by the Borrower, each of the
Guarantors and the Required Banks.


(B)           ISSUANCE OF CONVERTIBLE DEBT.

The transactions contemplated by the Convertible Debt Documents shall be
consummated simultaneously with the closing of this First Amendment in
accordance with the

6


--------------------------------------------------------------------------------




terms and conditions of the Convertible Debt Documents as heretofore reviewed by
the Administrative Agent and as certified by the Borrowers without any amendment
or waiver by the Loan Parties not consented to by the Administrative Agent.  The
Loan Parties shall evidence to the satisfaction of the Agent that the aggregate
of all indebtedness for borrowed money incurred by the Loan Parties in
connection with the Convertible Debt Documents, does not exceed $202,000,000. 
After giving effect to the consummation of the transactions contemplated by the
Convertible Debt Documents, the Total Indebtedness to EBITDA Ratio shall not
exceed 3.50 to 1.00 (it being understood that for purposes of making such
calculation, the Indebtedness under the Senior Notes shall not be included in
the definition of Consolidated Total Indebtedness, to the extent set forth in
such definition as amended by this First Amendment).


(C)           OPINION OF COUNSEL.

There shall be delivered to the Administrative Agent for the benefit of each
Bank a written opinion of John B. Wright, Esq., counsel for the Borrower and the
Guarantors (who may rely on the opinions of such other counsel as may be
acceptable to the Administrative Agent), dated the date of this First Amendment
and in form and substance satisfactory to the Administrative Agent and its
counsel as to the authorization, execution, delivery, no conflict and
enforceability of this First Amendment and the Credit Agreement as amended
hereby.


3.             MISCELLANEOUS.


(A)           ALL OF THE TERMS, CONDITIONS, PROVISIONS AND COVENANTS IN THE
NOTES, THE CREDIT AGREEMENT, THE LOAN DOCUMENTS, AND ALL OTHER DOCUMENTS
DELIVERED TO THE BANKS AND THE ADMINISTRATIVE AGENT IN CONNECTION WITH ANY OF
THE FOREGOING DOCUMENTS AND OBLIGATIONS SECURED THEREBY SHALL REMAIN UNALTERED
AND IN FULL FORCE AND EFFECT EXCEPT AS MODIFIED BY THIS FIRST AMENDMENT AND ARE
HEREBY RATIFIED AND CONFIRMED.


(B)           THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.


(C)           THE BORROWER SHALL REIMBURSE THE ADMINISTRATIVE AGENT FOR ALL
EXPENSES FOR WHICH THE ADMINISTRATIVE AGENT IS ENTITLED TO BE REIMBURSED,
INCLUDING THE FEES OF COUNSEL FOR THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THIS FIRST AMENDMENT.


(D)           EACH AND EVERY ONE OF THE TERMS AND PROVISIONS OF THIS FIRST
AMENDMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE BORROWER,
THE BANKS AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


(E)           THIS FIRST AMENDMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AS AGAINST ANY PARTY WHOSE
SIGNATURE APPEARS THEREON, AND ALL OF WHICH SHALL CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT.


(F)            THE EXECUTION AND DELIVERY OF THIS WAIVER SHALL NOT BE CONSTRUED
TO ESTABLISH A COURSE OF CONDUCT OR IMPLY THAT ANY OTHER, FUTURE OR FURTHER
WAIVERS, CONSENTS OR FORBEARANCE SHALL BE CONSIDERED, PROVIDED OR AGREED TO.

7


--------------------------------------------------------------------------------





(G)           THE BORROWER REPRESENTS AND WARRANTS THAT THERE EXISTS NO EVENT OF
DEFAULT OR POTENTIAL DEFAULT.


(H)           THE BORROWER REPRESENTS AND WARRANTS THAT ALL OF THE PERSONS
REQUIRED TO BE “GUARANTORS” ARE IN FACT GUARANTORS, HAVE BECOME A PARTY TO THE
GUARANTY AND SURETYSHIP AGREEMENT BY EXECUTING AND DELIVERING TO THE
ADMINISTRATIVE AGENT ON BEHALF OF THE BANKS THE GUARANTOR JOINDER, AND HAVE
EXECUTED THIS FIRST AMENDMENT ON THE DATE HEREOF.


(I)            THE LOAN PARTIES HEREBY REPRESENT AND WARRANT TO THE AGENT AND
THE BANKS THAT AFTER GIVING EFFECT TO THIS FIRST AMENDMENT, (A) THE
REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES CONTAINED IN THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT ON AND AS OF THE
DATE HEREOF WITH THE SAME FORCE AND EFFECT AS THOUGH MADE BY THE LOAN PARTIES ON
SUCH DATE, EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATION OR WARRANTY
EXPRESSLY RELATES SOLELY TO A PREVIOUS DATE, AND (B) THE LOAN PARTIES ARE IN
COMPLIANCE WITH ALL TERMS, CONDITIONS, PROVISIONS, AND COVENANTS CONTAINED IN
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THIS FIRST AMENDMENT HAS
BEEN DULY EXECUTED BY AN AUTHORIZED OFFICER OF EACH LOAN PARTY.  THE EXECUTION,
DELIVERY, AND PERFORMANCE OF THIS AMENDMENT HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION, REQUIRE NO GOVERNMENTAL APPROVAL, AND WILL NEITHER
CONTRAVENE, CONFLICT WITH, NOR RESULT IN THE BREACH OF ANY LAW, CHARTER,
ARTICLES, OR CERTIFICATE OF INCORPORATION OR ORGANIZATION, BYLAWS, OPERATING
AGREEMENT OR OTHER AGREEMENT GOVERNING OR BINDING UPON ANY OF THE LOAN PARTIES
OR ANY OF THEIR PROPERTY.  EACH LOAN PARTY IS IN GOOD STANDING IN ITS
JURISDICTION OF ORGANIZATION.

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

ATTEST:

 

TRIUMPH GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John B. Wright, II

 

By:

/s/ John R. Bartholdson

(SEAL)

Name:

John B. Wright, II

 

 

Name: John R. Bartholdson

 

 

Title:

Vice President and Secretary

 

 

Title: Senior Vice President, Chief Financial

 

 

 

 

Officer and Treasurer

 

 

 

1


--------------------------------------------------------------------------------




 

PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Frank A. Pugliese

 

 

Name: Frank A. Pugliese

 

Title: Senior Vice President

 

2


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A., individually and

as Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Mary K. Giermek

 

 

Name: Mary K. Giermek

 

Title: Senior Vice President

 

 

3


--------------------------------------------------------------------------------




 

CITIZENS BANK OF PENNSYLVANIA,

individually and as Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Timothy D. Merriman

 

 

Name: Timothy A. Merriman

 

Title: Senior Vice President

 

4


--------------------------------------------------------------------------------




 

MANUFACTURERS AND TRADERS
TRUST COMPANY, individually and as
Managing Agent

 

 

 

 

 

 

 

By:

/s/ Tracey E. Sawyer-Calhoun

 

 

Name: Tracey E. Sawyer - Calhoun

 

Title: Vice President

 

5


--------------------------------------------------------------------------------




 

  NATIONAL CITY BANK, individually and as
Managing Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

6


--------------------------------------------------------------------------------




 

JP MORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Lee P. Brennan

 

 

Name:

Lee P. Brennan

 

Title:

Vice President

 

7


--------------------------------------------------------------------------------


 

SOVEREIGN BANK

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

8


--------------------------------------------------------------------------------




 

BRANCH BANKING AND TRUST
COMPANY

 

 

 

 

 

 

 

By:

/s/ Greg Drabik

 

 

Name: Greg Drabik

 

Title: Assistant Vice President

9


--------------------------------------------------------------------------------




 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

 

 

 

 

 

 

By:

/s/ Omayra Laucella

 

 

 

Name: Omayra Laucella

 

 

Title: Vice President

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

 

 

 

 

 

 

By:

/s/ Carin Keegan

 

 

 

Name: Carin Keegan

 

 

Title: Vice President

 

10


--------------------------------------------------------------------------------




 

 

LASALLE BANK NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Nick Lotz

 

 

 

Name: Nick Lotz

 

 

Title: Assistant Vice President

 

11


--------------------------------------------------------------------------------




 

 

 

ACCEPTED AND AGREED BY

 

 

GUARANTORS AS FOLLOWS:

 

 

 

 

 

NU-TECH BRANDS, INC.

 

 

TRIUMPH BRANDS, INC.

 

 

TRIUMPH GROUP ACQUISITION CORP.

 

 

 

 

 

By:

/s/ John R. Bartholdson

 

 

 

Name: John R. Bartholdson

 

 

Title: President and Treasurer of each of the above
named companies

 

 

 

 

 

 

 

 

CBA MARINE SAS

 

 

CONSTRUCTIONS BREVETEES D’ALFORTVILLE
SAS

 

 

MGP HOLDINGS SAS

 

 

TRIUMPH AFTERMARKET SERVICES (EUROPE)
LIMITED

 

 

TRIUMPH CONTROLS (EUROPE) SAS

 

 

TRIUMPH INTERIORS LIMITED

 

 

 

 

 

By:

/s/ John R. Bartholdson

 

 

 

Name: John R. Bartholdson

 

 

Title: Director

 

 

 

 

 

TRIUMPH AFTERMARKET SERVICES
INTERNATIONAL, LLC

 

 

 

 

 

By:

/s/ John R. Bartholdson

 

 

 

Name: John R. Bartholdson

 

 

Title: Director and Treasurer

 

12


--------------------------------------------------------------------------------


 

 

TRIUMPH FABRICATIONS - FORT WORTH, INC. (f/k/a Aerospace Technologies, Inc.)

 

 

CBA ACQUISITION, LLC

 

 

TRIUMPH FABRICATINOS - HOT SPRINGS, INC. (f/k/.a Chem-Fab Corporation)

 

 

TRIUMPH PROCESSING, INC. (f/k/a DV Industries, Inc.)

 

 

TRIUMPH ACTUATION SYSEMS - VALENCIA, INC. (f/k/a EFS Aerospace, Inc.)

 

 

TRIUMPH ACTUATION SYSTEMS, LLC (f/k/a Frisby Aerospace, LLC)

 

 

TRIUMPH INSTRUMENTS - TETERBORO, INC. (f/k/a Furst Aircraft, Inc.)

 

 

TRIUMPH ACTUATION SYSTEMS - CONNECTICUT, LLC (f/k/a HTD Aerospace, LLC)

 

 

HT PARTS, LLC

 

 

LAMAR ELECTRO-AIR CORPORATION

 

 

TRIUMPH AEROSPACE SYSTEMS - WICHITA, INC. (f/k/a Lee Aerospace, Inc.)

 

 

TRIUMPH STRUCTURES - KANSAS CITY, INC. (f/k/a Nu-Tech Industries, Inc.)

 

 

THE TRIUMPH GROUP OPERATIONS, INC.

 

 

THE TRIUMPH GROUP OPERATIONS HOLDINGS, INC.

 

 

TRIUMPH AEROSPACE SYSTEMS GROUP, INC.

 

 

TRIUMPH AFTERMARKET SERVICES GROUP, INC.

 

 

TRIUMPH AIRBORNE STRUCTURES, INC. (formerly Airborne Nacelle Services, Inc.)

 

 

TRIUMPH AVIATIONS, INC.

 

 

TRIUMPH FABRICATIONS - SAN DIEGO, INC. (f/k/a Triumph Components - San Diego,
Inc.)

 

 

TRIUMPH COMPOSITE SYSTEMS, INC.

 

 

TRIUMPH CONTROLS, INC.

 

 

TRIUMPH ENGINEERED SOLUTIONS, INC. (formerly Stolper-Fabralloy Company and
Triumph Components - Arizona, Inc. and successor by merger to Advanced Materials
Technologies, Inc. and Triumph Precision, Inc.)

 

 

TRIUMPH ENGINEERING SERVICES, INC.

 

 

TRIUMPH GEAR SYSTEMS, INC.

 

 

TRIUMPH GEAR SYSTEMS - MACOMB, INC. (formerly ACR Industries, Inc..)

 

 

TRIUMPH GROUP ACQUISITION HOLDINGS, INC.

 

 

TRIUMPH INSTRUMENTS, INC. (f/k/a Triumph/JDC Company)

 

 

TRIUMPH PRECISION CASTINGS CO.

 

 

TRIUMPH STRUCTURES - LOS ANGELES, INC. (formerly Hydro-Mill Co. and successor by
merger to Ralee Engineering Co.)

 

 

TRIUMPH THERMAL SYSTEMS, INC.

 

 

TRIUMPH TURBINE SERVICES, INC.

 

 

TRIUMPH STRUCTURES - WICHITA, INC.

 

 

TRIUMPH INTERIORS, LLC

 

 

 

 

 

By:

/s/ John R. Bartholdson

 

 

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer of each of the above named
companies

                                                                                                                                               

13


--------------------------------------------------------------------------------